Citation Nr: 0841131	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
2000, for the service-connected multiple myeloma-plasmacytoma 
of the nasopharynx, status post-polypectomy and deviated 
nasal septum repair.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to secondary service connection for right ear 
hearing loss.

4.  Entitlement to secondary service connection for left ear 
hearing loss

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to treatment 
for multiple myeloma-plasmacytoma of the nasopharynx.  

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to treatment for 
multiple myeloma-plasmacytoma of the nasopharynx.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1963 to January 
1968.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  All issues are certified as from a February 
2003 rating decision.  However, the earlier effective date 
claim is on appeal from a September 2000 rating decision, and 
the PTSD claim is on appeal from an October 1992 rating 
decision.

The veteran has requested a hearing with respect to the claim 
of entitlement to service connection for post traumatic 
stress disorder.  See VA Form 9, dated October 2008.  
However, he has already been afforded a hearing (with respect 
to all present issues on appeal) before the undersigned in 
September 2006 in accordance with the provisions of 38 C.F.R. 
§ 20.700.  A transcript of that proceeding is associated with 
the claims folder.  

The Board further notes that the issue of entitlement to 
service connection for tinnitus was originally included as 
part of the present appeal; however, the veteran was granted 
full benefits for this claim in a July 2008 rating decision.  

The issues of entitlement to an effective date earlier than 
January 12, 2000, for the service-connected multiple myeloma-
plasmacytoma of the nasopharynx, status post-polypectomy and 
deviated nasal septum repair, entitlement to service 
connection for PTSD, and entitlement to service connection 
for GERD and IBS, to include as secondary to treatment for 
multiple myeloma-plasmacytoma of the nasopharynx, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the 
veteran's current right ear hearing deficit is related to his 
service-connected multiple myeloma-plasmacytoma of the 
nasopharynx, status post-polypectomy and deviated nasal 
septum repair.

2.  The competent evidence of record does not demonstrate a 
current hearing loss disability in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for right 
ear hearing loss are met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385. 

2.  The criteria for secondary service connection for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Here, regarding the claim of entitlement to service 
connection for bilateral hearing loss, the VCAA duty to 
notify was satisfied by way of letters sent to the veteran in 
December 2002, October 2004, April 2005, and September 2006, 
that fully addressed all notice elements.  These letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim of entitlement to service 
connection for hearing loss.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in September 2006.  

Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Moreover, there is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for full and fair adjudication of 
these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant. See Bernard, supra.  The 
claims file contains the veteran's post-service reports of VA 


and private treatment and examinations.  Moreover, the 
veteran's statements in support of his claim are of record, 
including testimony provided at a September 2006 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Secondary Service Connection

It is the veteran's contention that his claimed bilateral 
hearing loss is a residual disability of the service-
connected multiple myeloma-plasmacytoma of the nasopharynx, 
status post-polypectomy and deviated nasal septum repair.  As 
such, he asserts that service connection for this condition 
should be granted on a secondary basis.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder. 38 C.F.R. § 3.310(a).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Entitlement to secondary service connection for right and 
left ear hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

A review of the most recent May 2008 VA audiological 
evaluation reveals that the veteran currently has hearing 
loss in the right ear as defined in 38 C.F.R. § 3.385, but 
that there is no hearing loss in the left ear as defined in 
that regulation.  The following puretone thresholds were 
recorded.






HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
50
45
LEFT
10
15
10
25
20

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted that the right ear demonstrated moderate 
hearing loss and poor speech discrimination, but that the 
left ear was clinically normal.  He provided a diagnosis of 
unilateral hearing loss of the right ear.

In January 2007, VA physical examination of the left ear 
showed that the tympanic membrane was clear and intact; the 
veteran demonstrated good speech discrimination and acoustic 
reflexes were present at all test frequencies, although some 
high frequency hearing loss was noted at that time.  The 
record is otherwise silent as to complaints, treatment or 
diagnoses of left ear hearing loss.  It is worthwhile to note 
that at his September 2006 hearing, the veteran provided 
testimony in which he stated that the only ear affected by 
hearing loss was, in fact, his right ear.  See Hearing 
Transcript, September 2006, pp. 33-34.   

Based on the foregoing, the competent medical evidence of 
record does not establish the existence of a current left ear 
hearing disability, which is the cornerstone of a claim for 
VA disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter; there is simply no basis upon 
which to grant the claim for entitlement to secondary service 
connection for left ear hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board also considered whether a grant of direct service 
connection for left ear hearing loss is appropriate here; 
however, an award of benefits on this basis is precluded once 
again because no current disability exists.  See 38 C.F.R. § 
3.303. 

As there is no current hearing loss disability in the left 
ear, the Board now turns to secondary service connection with 
respect to the right ear.  As noted above, audiometric 
testing from the May 2008 VA examination shows moderate 
hearing loss in the right ear.  Therefore, evidence of a 
current disability has been established.  The remaining 
question is whether the medical evidence establishes a nexus 
between veteran's service-connected myeloma-plasmacytoma of 
the nasopharynx, status post-polypectomy and his right ear 
hearing loss.  See Wallin, supra.  Affording the benefit of 
the doubt to the veteran, the Board finds that the evidence 
establishes the requisite nexus for secondary service 
connection as to the right ear.  

By way of medical history, the veteran was diagnosed with 
multiple myeloma plasmacytoma of the nasopharynx in January 
2000.  Medical records show that he underwent surgery for 
excision of the myeloma in 2001, which included the insertion 
of a pressure equalization tube in his right ear drum.  As a 
result, the right eardrum became perforated.  The veteran has 
complained of hearing loss, tinnitus, profuse draining and 
chronic ear infections in the right ear since surgery.  These 
conditions have been confirmed in multiple VA audiologic 
examinations.  Indeed, VA audiological examinations from May 
2008 and January 2007 revealed moderate hearing loss, with an 
abnormal tympanogram, and noted a persistent, chronic 
perforated eardrum on the right side which, according to the 
examiner, created "an increased risk for infections, as well 
as hearing loss."  (Emphasis added). 

While not directly on point with the issue of hearing loss, 
it is noteworthy that the May 2008 examiner provided the 
following opinion with respect to the right ear: "This 
gentlemen who has a chronic otitis media on the right side 
with chronic perforation, secondary to eustachian tube 
dysfunction cause by treatment of his extramedullary plasma 
cytoma of the nasopharynx, treated with surgery and 
radiation, which is causing a chronic condition."  The 
veteran has since been service connected for otitis media of 
the right ear.  
Therefore, although the VA examiners did not specifically 
provide an opinion as to hearing loss, the Board finds that 
the evidence is at least in equipoise as to whether the 
veteran's service-connected myeloma-plasmacytoma of the 
nasopharynx, status post-polypectomy and his right ear 
hearing loss are related.  The evidence clearly establishes 
trauma to the right ear drum and eustachian tube as a result 
of the 2001 surgery which was performed to excise the 
service-connected myeloma; the evidence further establishes a 
moderate hearing loss in the right ear.  Accordingly, the 
benefit of the doubt is resolved in the veteran's favor, and 
the Board finds that entitlement to service connection on a 
secondary basis for left ear hearing loss is warranted. See 
Gilbert, supra.  


ORDER

Entitlement to secondary service connection for hearing loss 
of the right ear is granted.  

Entitlement to secondary service connection for hearing loss 
of the left ear is denied.  


REMAND

With respect to the issue of an earlier effective date for 
the service-connected multiple myeloma-plasmacytoma of the 
nasopharynx, status post-polypectomy and deviated nasal 
septum repair, the RO has not complied with the Board's 
September 2006 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998) (holding that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders).  

As previously noted in the Board's remand, part of the 
veteran's effective date claim depends on proof of a medical 
fact that he asserts is determinative of the claim that he 
avers was continuously open since 1992.  On VA examination in 
May 2000, the examiner commented on the veteran's history of 
nasal polypectomy and septoplasty without noting the date 
other than that it was after the brain tumor surgery, which 
took place in May 1991.  The examiner commented that the 
previous history of nasal polypectomy in the same location 
[as the later diagnosed and service-connected multiple 
myeloma-plasmacytoma] may have represented the multiple 
myeloma and plasmacytoma, but he could not be sure unless the 
pathology report of the nasal polyps was obtained.  The 
claims file contains a subsequently filed copy of the 
pathology report from the veteran's January 12, 2000, VA 
pathology report (which was already in the claims file for 
the May 2000 compensation examination), on which the 
compensation examiner wrote, "Yes, this is the pathology I 
referred to."

In actuality, the January 2000 pathology report was not the 
report the May 2000 examiner referenced in commenting that he 
needed to see the pathology report of the nasal polyps.  
Rather, the examiner meant that he needed to see the 
pathology report from the March 1992 polypectomy and 
septoplasty to determine if those polyps actually represented 
multiple myeloma plasmacytoma.  The March 1992 pathology 
report was also in the claims file when the May 2000 
compensation examiner wrote his report.  Therefore, it seems 
very likely that he mistook the January 2000 pathology report 
for the March 1992 report he had requested. Moreover, he did 
not submit an addendum report with his opinion whether the 
polyps removed in March 1992 represented the multiple 
myeloma-plasmacytoma. The report should be completed.

Similarly, with respect to the issue of entitlement to 
service connection for PTSD, the RO has not complied with the 
Board's September 2006 remand directives.  See Stegall, 
supra.  Given the nature of the stressor to which he 
testified, VA can assist the veteran to substantiate his 
claim with a VCAA letter that highlights the role of lay 
corroboration in claims that cannot be supported by official 
records.  Such a letter was never provided to the veteran 
pursuant to the Board's remand.  Furthermore, the veteran 
testified to having had nearly 17 years of psychiatric 
treatment; an attempt to obtain these records was never made.  
In order for VA to satisfy its duty to assist the veteran in 
substantiating his claims this, too, must be accomplished.   

Finally, although the veteran has been afforded VA 
examinations with respect to his GERD and IBS claims, the 
medical opinions provided only addressed whether theses 
conditions were secondary to the service-connected multiple 
myeloma-plasmacytoma of the nasopharynx.  The veteran does 
not contend that his GERD and IBS were caused or aggravated 
by the multiple myeloma plasmacytoma.  Rather, he asserts 
that the GERD and IBS were caused or aggravated by the 
radiation and chemotherapy used to treat the multiple 
myeloma-plasmacytoma of the nasopharynx.  With respect to 
these treatments, a finding of cause or aggravation would 
enable a grant of service connection; thus, such an opinion 
should be obtained.

Accordingly, the case is REMANDED for the following action:


1.  If possible, arrange for the same 
examiner who provided the May 2000 opinion 
to review the veteran's claims file and 
determine whether the polyps removed in 
March 1992 represented the multiple 
myeloma-plasmacytoma for which the veteran 
was later diagnosed with in January 2000; 
in particular, the examiner should 
specifically comment upon whether the 
previous history of nasal polypectomy (in 
the same location as the later diagnosed 
and service-connected multiple myeloma-
plasmacytoma) may have represented, or may 
have been an earlier manifestation of the 
multiple myeloma plasmacytoma diagnosed in 
2000.  Again, the claims folder must be 
reviewed in conjunction with any 
examination.

2.  Request the veteran to provide any lay 
statements that corroborate his alleged 
PTSD stressor(s) and to provide a complete 
list of dates and places of psychiatric 
treatment accounting for the 17 years of 
treatment he reported at the hearing and 
authorization to obtain those treatment 
records.  If the veteran provides 
authorization to obtain records, review 
the claims file for psychiatric records 
already in the file so as to avoid 
obtaining duplicates.   

3.  Arrange for a VA examiner to review 
the claims file and determine whether it 
is at least as likely as not that the 
veteran's GERD and IBS are proximately due 
to or the result of his treatment for 
multiple myeloma- plasmacytoma, to include 
radiation and chemotherapy. Any opinions 
should be accompanied by a clear rationale 
consistent with the evidence of record.

The entire claims folder must be reviewed 
in association with this request and the 
examination report should indicate that 
such review occurred.  Moreover, if the 
examiner finds that an objective 
examination is necessary in order to fully 
respond to this inquiry, then one should 
be arranged and all necessary tests should 
be conducted. 

4.  Once all of the above-requested 
development has been completed, the 
veteran's claims must be readjudicated.  
If any of the claims remain denied, the 
veteran and his representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


